West, J.
(dissenting) : The duty and the time were coextensive. It was held in The State, ex rel. Price, v. Carney and others, 3 Kan. 88, that no previous threat or predetermination not to perform a legal duty can amount to a fault or omission, even though the showing be sufficient to convince the court that the respondents will omit to perform their duty. This was followed in The State ex rel. v. Wyandotte, 4 Kan. 430, in Dobbs v. Stauffer, 24 Kan. 127, and quoted with approval in Rosenthal v. State Board of Canvassers, 50 Kan. 129, 32 Pac. 129, and is in accord with the mandatory requirement' of the statute. A present omission to do a future duty is a legal impossibility. The first time when it could be definitely known that the order had been disobeyed was nearly ninety days in the future, and I think an action before that time must have been premature.
I dissent from the second paragraph of the syllabus and the corresponding portion of the opinion.